DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the sixth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12 July 2022 has been entered.
Status of the Claims
Applicant amended claim 1.  Claims 6 and 7 were cancelled previously by Applicant.  Claims 1-5 and 8-17 are pending.  Claims 10-17 remain in a withdrawn status because they are directed to non-elected Invention II.  Claims 1-5, 8, and 9 are under consideration.
Claims of Benefit and/or Priority
Applicant’s claim of benefit recites, inter alia, that the present application is a continuation-in-part of Application No. 15/267,220 (parent application), which is a continuation of Application No. 15/167,076 (grandparent application), which is a continuation-in-part of Application No. 14/618,799 (great-grandparent application), which is a continuation of Application No. 13/770,738 (great-great-grandparent application).  It is critical to recognize, however, that claims in a continuation-in-part application must be directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the prior-filed nonprovisional application to receive the benefit of the filing date of the prior-filed nonprovisional application.  MPEP § 211.05(I)(B) (“Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.”).  Additionally, “[i]f there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C.112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date.”  Id. (emphasis added).  With these controlling principles in mind, the examiner now addresses the claims of the present application:
Regarding claim 1, the following feature is not supported by the great-grandparent (’799) application: “upon application of the composition to a wound, the hypochlorous acid component is effective at treating biofilm on a surface or just below the surface of the wound and the acetic acid is effective at penetrating the surface of the wound to thereby allow deeper, sub-surface treatment of biofilm infected tissue.”  The examiner notes that the ’799 application discusses wounds only in paragraphs [0003] and [0069] and in claims 38-40.  Biofilms are discussed separately, only in paragraph [0055] and claim 43.  There is no discussion of treating a biofilm on a wound, let alone on a surface or just below the surface of a wound.  Also, the ’799 application provides no support for a wound dressing.  Furthermore, regarding Applicant’s recent amendment to claim 1 (filed 12 July 2022), the ’799 application does not provide support for (i) a multi-layered substrate or for (ii) the Markush group of materials now recited therein.  
Furthermore, the ’799 application does not include disclosure concerning a mass% concentration of acetic acid and, consequently, does not support the acetic acid concentration range recited in claim 1 of the present application (i.e., greater than 0.1 mass%).  Also, there is utterly no support for an acetic acid concentration that has no upper limit.
Although the ’799 application discloses hypochlorous acid (HOCl) concentrations of 205 and 207 ppm in Table 2 (para. [0077]) and an HOCl range of 100-500 ppm in Figure 8, it does not support the corresponding range of “between 10 and 1000 ppm” recited in claim 1 of the present application.
Accordingly, the claim 1 and all claims depending thereon are not entitled to the benefit of the filing date (10 February 2015) of the ’799 application.  The examiner notes that Hinderson (US 2013/0216628 A1), which was applied in the previous Office action (27 April 2022) as the primary reference, continues to qualify as prior art.  Additionally, the following reference, which is newly applied, qualifies as prior art:  Richard (US 2013/0231623 A1).
Regarding claims 2-4, the acetic acid mass% concentration ranges are not supported by the great-grandparent (’799) application.  Applicant is referred supra, to paragraph 7.
Regarding claim 5, the HOCl concentration range of “between 20 and 200 ppm” is not supported by the great-grandparent (’799) application.  Applicant is referred supra, to paragraph 8.
Regarding claim 8, there is no support in the great-grandparent (’799) application for any of the four recited species of formulation, specifically, gel, cream, ointment, or oil.
Regarding claim 9, there is no support in the great-grandparent (’799) application for encapsulating the acetic acid.
Accordingly, on the foregoing independent bases, claims 1-5, 8, and 9 each are not entitled to the benefit of the filing date of the ’799 application.  
Given the complexity and length of the claim of benefit for this application, Applicant is alerted that the examiner’s analysis set forth above is not exhaustive.  The examiner will extend his analysis of the claim of benefit, as needed, to address any future claim amendments made by Applicant.  
Status of the Rejections and Objections
The objection to claim 1 is new.
The rejection of claims 1-5 and 8 under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Hinderson (US 2013/0216628 A1) in view of Mallet (GB 2488838 A) is withdrawn in view of Applicant’s narrowing amendment to claim 1.
The rejection of claim 9 under 35 U.S.C. 103(a) (pre-AIA ) as being unpatentable over Hinderson (US 2013/0216628 A1) in view of Mallet (GB 2488838 A), as applied in the §103(a) rejection of claims 1-5 and 8, and further in view of Smith (US 2008/0003171 A1) and Seighman (US 4,713,251) is withdrawn in view of Applicant’s narrowing amendment to claim 1.
All rejections under 35 U.S.C. 103(a) set forth in this Office action are new.
Claim Objections
Claim 1 is objected to on the basis of the following informality: four members of the Markush group begin with a capital letter, specifically, “Chitosan,” “Chitosan derivatives,” “Rayon,” and “Nylon.”  Generally, the usage of capital letters is reserved for the beginning of a claim or for abbreviations within the claim.  MPEP § 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Hinderson (US 2013/0216628 A1) in view of Mallet (GB 2488838 A) and Richard (US 2013/0231623 A1).
Hinderson is directed to air-free compositions of hypochlorous acid (HOCl) and method of manufacture (abstract).  See also page 8 at claim 25.  
Hinderson discloses that the composition comprises hypochlorous acid and acetic acid (para. [0077] at Table 2) and is in the form of a solution (paras. [0004], [0008]).  In paragraph [0054], Hinderson discloses that the composition “is collected and bottled in an air-free manner.”
Claim 1 of the present application requires (i) that the “mass concentration of the acetic acid component in the composition is greater than 0.1%” and (ii) the “concentration of the hypochlorous acid component in the composition is between 10 ppm and 1000 ppm.”  Claims 2-4 of the present application, which depend on claim 1, respectively require acetic acid mass concentrations of “greater than about 0.5%” (claim 2), “greater than about 1.0%” (claim 3), and “greater than about 2.0%” (claim 4).	 
The three compositions disclosed in Table 2 of Hinderson (para. [0077]) comprise either 205 ppm or 207 ppm of hypochlorous acid, which anticipates the corresponding range recited in Applicant’s claim 1.  MPEP § 2131.03(I); see also Hinderson at Figure 8.  The compositions disclosed in Table 2 of Hinderson achieve a pH of 4.62, 5.33, and 4.07, respectively, using acetic acid in combination with the designated concentration of hypochlorous acid.  The examiner acknowledges that claim 1 requires that the acetic acid concentration is “greater than 0.1%” and that claims 2-4 require progressively higher concentrations of greater than 0.5%, greater than 1.0%, and greater than 2.0%.  Although Table 2 of Hinderson does not explicitly disclose the concentration of acetic acid in each of the three compositions, it cannot be overlooked that those compositions are identical to the exemplary compositions set forth on page 33 of the specification of the present application, as originally filed.  This observation supports the examiner’s position that the acetic acid concentration ranges recited in claims 1-4 are satisfied by Hinderson.  Hence, the burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  Additionally, it is worth emphasizing that Hinderson discloses that “[t]he composition may have a pH from about 4 to about 7.5” (para. [0016]), which allows for optimization of the concentration of acetic acid to maximize efficacy against “bacterial biofilm” (para. [0055]).  MPEP § 2144.05(I) (overlapping, approaching, or similar ranges are prima facie obvious).  
Although Hinderson provides that the composition disclosed therein can be used for “breaking down of bacterial biofilm” (para. [0055]) and “wound care” (para. [0069]), Hinderson is silent as to whether “upon application of the composition to a wound, the hypochlorous acid component is effective at treating biofilm on a surface or just below the surface of the wound and the acetic acid is effective at penetrating the surface of the wound to thereby allow deeper, sub-surface treatment of biofilm infected tissue” (claim 1 of the present application).  That functional limitation, however, fails to patentably distinguish the claims over Hinderson, especially in view of the observations set forth in the previous paragraph.  MPEP § 2112(I) (“‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’”), quoting Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999).  
Hinderson discloses “wound care” (para. [0069]) but is silent concerning wound dressings.  It follows that Hinderson is silent regarding whether the wound dressing can have a multilayered structure or comprise any of the materials recited in the Markush group of claim 1.  Consequently, Hinderson does not satisfy claim 1.  As explained below, the following two references compensate for those deficiencies: Mallet and Richard.
Mallet is directed to a stable antimicrobial aqueous hypochlorous acid solution (abstract).  
Mallet teaches that “[h]ypochlorous acid (HOCI) is already recognised in the art as an effective antimicrobial agent with activity against bacteria, viruses, fungi and spores,” and that “[i]t is particularly favoured for use in medical, veterinary, agricultural and industrial uses as it is free from oral toxicity, skin sensitisation or irritation (including eye irritation) and is non-mutagenic.”  Page 1, lines 20-24.  
Mallet teaches that hypochlorous acid is “suitable for treating wounds, cuts or ulcers” and “may be applied directly to the wound and aids in the healing of the wound by sterilising the wound (i.e. by killing microorganisms of all types).”  Page 12, lines 7-10.  Mallet additionally teaches that hypochlorous acid compositions “may be applied directly or be impregnated onto a pad, swab or bandage, a cream or gel which is applied to the site of infection.”  (Emphasis added) Page 12, lines 23-25.  The examiner notes that pads, bandages, and/or swabs each qualify as a wound dressing.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Richard is directed to “a wound dressing having a structure that absorbs exudate from a wound and inhibits lateral diffusion of the exudate within the wound dressing, thereby reducing the exposure of unwounded skin to exudate.”  Para. [0002].  
Richard teaches, in Figure 2, that the wound dressing 100 has a multilayer structure.  More specifically, Richard teaches that “[t]he wound dressing 100 may include, among other layers, a proximal hydrophilic layer 104, a hydrophobic layer 116, a distal hydrophilic layer 118 and a protective layer 122.”  Para. [0033].  “The proximal hydrophilic layer 104,” Richard continues, “may be coated with a medicine or a substance 102 beneficial to healing of a wound (e.g., mineral oil).”  Id.  “Because the proximal hydrophilic layer 104 includes hydrophilic polymers, the exudate is readily absorbed thereby reducing the residence time of the exudate in the wound.”  Para. [0034].  Any hydrophilic polymer capable of being spun or fabricated into a fibrous structure can be used.  Para. [0035].  
Richard additionally teaches that “hyaluronic acid can be added as a component of the fibers of the proximal hydrophilic layer 104.”  (Emphasis added) para. [0037].  “By incorporating hyaluronic acid into the fibers of the proximal hydrophilic layer 104 (and/or into the fibers of the hydrophobic layer 116), the hyaluronic acid can be provided to the wound in a controlled way, thereby facilitating healing and reducing scarring by displacing collagen at the wound.”  (Emphasis added) Id.  
Also, Richard teaches that “[a]nti-bacterial additives can be used in the wound dressing 100, whether incorporated into the polymer fibers of the wound dressing 100 or otherwise applied to or mixed with the fibers.”  Para. [0036].  
Prior to the time Applicant’s invention was made, the foregoing teachings would have motivated a person having ordinary skill in the art to coat or impregnate proximal hydrophilic layer 104 of the multilayered wound dressing taught in Richard with the hypochlorous acid (HOCl) composition disclosed in Hinderson to yield an anti-biofilm wound care product that can be targeted/localized to a wound site and maintained there more easily than a liquid, while also absorbing wound exudate.  Mallet, which teaches that hypochlorous acid compositions can be impregnated onto a pad, swab or bandage (page 12, lines 23-25), provides support for the examiner’s position that the foregoing modification would have been made with a reasonable expectation of success.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  Additionally, the person having ordinary skill in the art would have been motivated to select the embodiment of proximal hydrophilic layer 104 that includes hyaluronic acid, which facilitates healing and reduces scarring.  Richard at para. [0037].  
Therefore, claims 1-4 are rendered prima facie obvious by Hinderson in view of Mallet and Richard.  
Regarding claim 5, the three compositions disclosed in Table 2 of Hinderson (para. [0077]) comprise either 205 ppm or 207 ppm of hypochlorous acid, which lies slightly above the corresponding range recited in claim 5 (“between 20 ppm and 200 ppm”).  Thus, none of those three compositions satisfies claim 5.  MPEP § 2131.03(I).  However, the high end of the concentration range recited in claim 5 (<200 ppm) approaches or is otherwise close enough to 205 ppm to support a finding of prima facie obviousness.  MPEP § 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Alternatively, Figure 8 of Hinderson discloses a hypochlorous acid range of 100 – 500 ppm.  That range is overlapped by the range recited in claim 5.  MPEP § 2144.05(I)  (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  It is worth noting that Hinderson also discloses that “the HOCl may have a concentration of at least about 200 ppm” (para. [0016] (emphasis added)).
Regarding claim 8, Mallet teaches gels on page 10 (line 26) and page 12 (line 24).
Claim 9 is rejected under 35 U.S.C. 103(a) (pre-AIA ) as being unpatentable over Hinderson (US 2013/0216628 A1) in view of Mallet (GB 2488838 A) and Richard (US 2013/0231623 A1), as applied above in the §103(a) rejection of claims 1-5 and 8, and further in view of Smith (US 2008/0003171 A1) and Seighman (US 4,713,251).
Hinderson is silent as to whether the acetic acid can be encapsulated in a nanoparticle.  As explained below, Smith and Seighman compensate for this deficiency.  The examiner notes that both Smith and Seighman were applied in the previous Office action.
Smith is directed to microbial control using hypochlorous acid vapor (title).
Smith teaches that hypochlorite solutions can be encapsulated or microencapsulated using various shell-forming components to provide for sustained release of the hypochlorous acid (paras. [0040], [0069]).
Seighman is directed to a process for encapsulating liquid acids (title).
Seighman teaches how to encapsulate acetic acid (column 3, line 40; columns 7-8).
Prior to the time Applicant’s invention was made, the foregoing teachings of Smith and Seighman would have motivated a person having ordinary skill in the art to modify Hinderson by nano-encapsulating some of the acetic acid to yield a sustained-release hypochlorous acid-based sterilizing composition, in an effort to reduce the number of times the composition must be re-applied by personnel to maintain effective microbial control over a given duration.  The person having ordinary skill in the art would have readily envisaged that the acetic acid, upon release, would react with the sodium hypochlorite to generate the hypochlorous acid.  Therefore, claim 9 is prima facie obvious.  

Conclusion
Claims 1-5, 8, and 9 are rejected.
Claim 1 is objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
27 August 2022


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611